   Case 3:20-cv-02981-C Document 28 Filed 07/20/21                 Page 1 of 1 PageID 263



                        IN THE L|NITED STATES DISTRICT COUR'I
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ETC SUNOCO HOLDINGS I-LC                        )
(l/Ha Sunoco, Inc.),                            )
                                                )
                      I'>laintill.              )
                                                )
                                                )
                                                )
[]NTfED S'I'A]'ES oI.' AMERICA.                 )
                                                )
                      Delendant.                )   Civil Action No. 3:20-CV-2981-C

                                         .IUDGME,NT

       For the reasons staled in the Coun's Order of even date.

       IT IS ORDERED, AD,IUDGED, AND DECRE,ED that the above-styled               and -numbered

civil action be DISMISSED, with prejudice.

       SIGNED this   30      dayofJuly,202l.




                                                              ,r a.Az?    'V'V?
                                                                                    ?
                                                                  GS
                                                    R             TATES           CT JUDGE
